       1    MEYLAN DAVITT JAIN AREVIAN & KIM LLP
            Peter J. Most (SBN 143963)
       2      Email: pmost@MDJAlaw.com
            444 South Flower Street, Suite 1850
       3    Los Angeles, CA 90071
            Telephone: (213) 225-6000
       4    Facsimile: (213) 225-6660

       5    THE LAW OFFICE OF DAVID J. HAMILTON
            David J. Hamilton (SBN 117857)
       6     Email: dhamilton@hamiltonlaw.biz
            2299 Bowlin Lane
       7    Twin Falls, ID 83301-8102
            Telephone: (661) 373-6108
       8
            LAW OFFICES OF GLENN POWELL & ASSOCIATES, LLC
       9    Glenn Powell (Pro Hac Vice)
              Email: lawofficesofgpowell@comcast.net
     10     49 Sunset Terrace, P.O. Box 74
            Collinsville, CT 06022
     11     Telephone: (860) 693-1747

     12     Attorneys for Defendants Register Tapes Unlimited, Inc.
            and Register Tapes Unlimited, L.P.
     13
     14
                                          UNITED STATES DISTRICT COURT
     15
                                         EASTERN DISTRICT OF CALIFORNIA
     16
     17
     18      ROBERT TERRY, CREST CORP., and CREST               CASE NO. 2:16-cv-00806-WBS-AC
             IRREVOCABLE BUSINESS TRUST dba                     [Hon. William B. Shubb]
     19      FREEEDOM MEDIA,
                                                                [PROPOSED] ORDER GRANTING
     20                    Plaintiffs,                          STIPULATION TO MODIFY
     21                                                         SCHEDULING ORDER TO ALLOW
             v.                                                 ADDITIONAL LIMITED DISCOVERY
     22
             REGISTER TAPES UNLIMITED, INC. and
     23      REGISTER TAPES UNLIMITED, L.P.,                    Action Filed: January 26, 2016
                                                                Trial Date: November 3, 2020
     24
                           Defendants.
     25
     26
     27
     28                                                                 Case No. 2:16-CV-00806-WBS-AC
MEYLAN DAVITT
                         [PROPOSED] ORDER GRANTING STIPULATION TO MODIFY SCHEDULING ORDER
JAIN AREVIAN & KIM LLP
                                       TO ALLOW ADDITIONAL LIMITED DISCOVERY
       1                 Pursuant to the parties’ Stipulation to Modify Scheduling Order to Allow Additional Limited

       2     Discovery, the parties request regarding scheduling a certain matter is GRANTED as follows:

       3                 1.     Discovery shall be reopened and the Discovery Cut-Off shall be extended to May 29,

       4                        2020 to allow for the additional limited discovery described below;

       5                 2.     The Parties request that the Court permit the parties to serve the following additional

       6                        limited discovery:

       7                            a. Defendants may serve on each party (i) up to fifteen (15) additional

       8                               interrogatories, whether new or previously served; (ii) up to twenty-five (25)

       9                               additional document requests, whether new or previously served; and (iii)

     10                                deposition notices solely concerning the newly served discovery requests; and

     11                             b. Plaintiffs may serve on each party (i) up to twenty-five (25) additional document

     12                                requests, whether new or previously served; and (ii) deposition notices solely

     13                                concerning the newly served discovery requests.

     14                  3.     The Discovery Motion Cut-Off date seeking to compel responses to the additional

     15                         limited discovery shall be extended to July 3, 2020;

     16                  4.     The Parties retain the right to oppose any other party’s motion to compel discovery on

     17                         any applicable ground; and

     18                  5.     Additional discovery may be compelled and responses served after the Discovery Cut-

     19                         Off date pursuant to Orders obtained by motions filed by July 3, 2020.

     20
                         IT IS SO ORDERED.
     21
     22      Dated: February 24, 2020

     23
     24
     25
     26
     27
     28                                                            -1-
MEYLAN DAVITT
                                                                             Case No. 2:16-CV-00806-WBS-AC
                              [PROPOSED] ORDER GRANTING STIPULATION TO MODIFY SCHEDULING ORDER
JAIN AREVIAN & KIM LLP
                                            TO ALLOW ADDITIONAL LIMITED DISCOVERY
